 1                              UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3                                              ***
 4   STRIKE 3 HOLDINGS, LLC,                              Case No. 2:19-CV-01081-KDJ-EJY
 5                Plaintiff,
                                                                       ORDER
 6         v.
 7   JOHN DOE subscriber assigned IP address
     72.193.156.19,
 8
                  Defendant.
 9

10          Before the Court is Strike 3 Holdings, LLC’s Amended Ex Parte Application for Extension
11   of Time Within Which to Effectuate Service of John Doe Defendant (ECF No. 9).
12          Good cause appearing,
13          IT IS HEREBY ORDERED that Plaintiff’s Amended Ex Parte Application for Extension of
14   Time Within Which to Effectuate Service of John Doe Defendant is GRANTED.
15          IT IS FURTHER ORDERED that the time within which Plaintiff has to effectuate service
16   on Defendant is extended to and through November 15, 2019.
17

18          DATED: October 4, 2019
19

20

21
                                               ELAYNA J. YOUCHAH
22                                             UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                  1
